Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered. Claims 1-3, 5-19 are currently pending. Claims 3,8,11-14,17 and 19 were withdrawn during an earlier restriction requirement. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “window analyzer” in claims 1-2,5-7,9-10,15-16 and 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically “window analyzer” has been interpreted to include elements using electronic hardware, computer program or any combination thereof and equivalents thereof as disclosed within the specification and drawings, Figs. 8A-8B, pg. 18, ll. 10-19.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
In view of the amendment filed on 2/4/2022 canceling several claims and clarifying the language of other claims several of the 112 rejections made against the claims in the office action o f11/23/2021 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2,5-7,9-10,15-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “determining the temporal fine structure parameter based on the energy level difference for each of the spectrum samples of the group of spectrum samples and the window function” it is unclear how the temporal fine structure parameter is determined based on the energy level differences and the window function and whether the recited “window function” is the same window function used by the window analyzer  to provide the plurality of spectrum samples or is a window function based on the energy level differences as disclosed in the specification, see pg. 21, ll. 16-18, clarification is required. Further, there are several window functions that are stored and it is unclear within claim 1 whether the window function used by the window analyzer to provide the plurality of spectrum samples is the same window function used by the signal processor to determine the temporal fine structure, clarification is requested. Claim 2 recites “based on a window spectrum of an N length window function” it is unclear whether the window function recited within claim 2 is the same window function recited within claim 1, e.g. is it based on a window spectrum of an N length of the window function, clarification is required. Claim 2 recites “estimating the Temporal Fine Structure parameter further includes estimating a frequency difference, for one or more of the energy level differences of the group of spectrum samples, based on the plurality of window frequency differences and the plurality of window energy level differences” is it unclear what applicant is intending when reciting that the estimating the temporal fine structure parameter further includes estimating a frequency difference “based on the plurality of window frequency differences and the plurality of window energy level differences” and how it relates to  the energy level differences and window function used within claim 1 for determining the temporal fine structure, clarification is required. Claims 6-7 recite “the window function” (line 6) it is unclear whether applicant is referring to the “window function” recited within claim 2 (line 4) or the “window function” recited within claim 1 (lines 9-10), clarification is required. Claims 2,5-7,9-10,15-16 and 18 directly or indirectly depend from claim 1 and are also rejected to for the reasons stated above regarding claim 1.  Claims 6-7,16 and 18 directly or indirectly depend from claim 2 and are also rejected to for the reasons stated above regarding claim 2.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L GHAND/Examiner, Art Unit 3792